


Exhibit 10.1 – Employment Agreement Between The First of Long Island Corporation
and Michael N. Vittorio Dated January 3, 2005


[THE FIRST OF LONG ISLAND CORPORATION LETTERHEAD]

January 3, 2005

Mr. Michael N. Vittorio

Dear Mr. Vittorio:

        This letter employment agreement (the “Agreement”) supersedes and
replaces your Employment Agreement dated July 1, 2004. The terms and conditions
of your employment by The First of Long Island Corporation (“FLIC”) and its
subsidiary, The First National Bank of Long Island (the “Bank”), are as follows:

1. TERM; RENEWAL


           The Initial Term of the Agreement shall run from January 1, 2005
through and including December 31, 2007. If not terminated as described below,
the term of the Agreement shall, on January 1 of each year (beginning January 1,
2006), automatically be extended for an additional year, resulting in a new
three-year term (a “Renewal Term”), with such modifications hereto as the
parties shall agree in writing; provided, however, that the Agreement shall not
be so extended in the event that you or FLIC provide written notice of
non-extension to the other party no later than sixty (60) days prior of the end
of any calendar year. Notwithstanding the foregoing, FLIC may not provide such
notice of non-extension during any period of time in which the Board of
Directors of FLIC is actively negotiating a transaction, the consummation of
which would constitute a Change of Control Event (as hereinafter defined).

2. CAPACITY; DUTIES


           A.     You shall be employed in the capacity of President and Chief
Executive Officer of FLIC and such other senior executive title or titles of
FLIC or the Bank as may from time to time be determined by the Boards of
Directors of the Bank and FLIC. You shall be proposed for election to the Board
of Directors of FLIC at each annual meeting of shareholders at which you must
stand for election in order to continue as a director and you shall be appointed
by FLIC to serve as a director of the Bank during your tenure as an executive
officer of the Bank.

           B.     You agree to devote your full time and attention and best
efforts to the faithful and diligent performance of your duties to FLIC and the
Bank, and you shall serve and further the best interests and enhance the
reputation of FLIC and the Bank to the best of your ability. Nothing herein
shall be construed as preventing you from serving as a member of the board of
directors of any non-profit organization or, with the consent of the Board of
Directors of FLIC, of any for-profit organization, in either case subject to and
consistent with applicable laws. You shall also provide services to the Boards
of Directors of the Bank and FLIC.

           C.     Your responsibilities and duties shall include the following:

                     (i)      You shall be the Chief Executive Officer of FLIC
responsible for the operation and management of FLIC, the Bank and any other
direct or indirect subsidiary of FLIC. All officers and other employees of FLIC,
the Bank and any other direct or indirect subsidiary of FLIC, shall report or be
ultimately responsible to you throughout the Term and any Renewal Term hereof.
FLIC agrees that, without your express consent, it will not, and will not permit
the Bank or any other direct or indirect subsidiary to appoint anyone to a
position with responsibilities and authorities senior to those of you.

                     (ii)     You shall also serve on and chair, where you deem
appropriate, the following committees of the Bank, FLIC, the Board of Directors
of the Bank or the Board of Directors of FLIC:

          A.     Executive Committee;

2

--------------------------------------------------------------------------------




          B.      Loan Committee;

          C.      Investment Management Division Committee;

          D.      Compliance Committee;

          E.      Such other committees as you shall determine, except auditing
and examining committees.

3. COMPENSATION


          As full compensation for your services, you shall receive the
following from FLIC or, in the discretion of FLIC, it shall cause the following
to be paid or provided to you by the Bank:

          A.      A Base Annual Salary, payable bi-weekly, of not less than
Three Hundred Twenty Seven Thousand Five Hundred Dollars ($327,500.00);
provided, however, that no later than January 15 of each year that this
Agreement shall remain in effect, beginning in the year 2006, the Board of
Directors of FLIC shall review your compensation, without any commitment, to
determine whether to increase your Base Annual Salary hereunder. In the event
that the Board of Directors of FLIC does, from time to time, increase your Base
Annual Salary, the increased amount shall be your Base Annual Salary for all
purposes of this Agreement, and such increased amount shall be the minimum
amount payable hereunder.

          B.     The use of an appropriate new automobile furnished by the Bank.

          C.     Reimbursement for country club dues and for expenses incurred
by you at the club that are necessary and proper in the conduct of the business
of FLIC or the Bank.

          D.     Participation in the existing The First National Bank of Long
Island Supplemental Executive Retirement Program.

          E.     A group term life insurance policy insuring your life, the
beneficiary of which shall be designated by you, with a face amount of not less
than two times the Base Annual Salary, provided that you meet the insurance
company’s physical qualifications.

          F.     Such other benefits as are consistent with the personnel
benefits provided by the Bank and FLIC to its officers and employees; provided,
however, that your vacation shall be for a period of no less than five (5)
weeks.

4. TERMINATION PAYMENT.


          A.     Entitlement. FLIC shall make a payment to you, in the amount
provided for in Paragraph “B” of this Section (the “Termination Payment”), in
the event of, and within ten (10) days after, the occurrence of either of the
following:

                     (i)     You resign your employment with the Bank for any
reason within one hundred twenty (120) days after a Change of Control Event (as
such term is hereinafter defined); or

                     (ii)     Your employment is terminated by the Bank,
provided, however, that you shall not be entitled to receive such payment if
such termination is due to gross and substantial dishonesty on your part. A
resignation by you which follows any default by FLIC in complying with the
provisions of this Agreement shall be deemed a termination of your employment by
FLIC and shall thereby entitle you to receive the Termination Amount as provided
hereunder.

          B.     Amount. Regardless of the length of the then remaining portion
of the Initial Term or Renewal Term, as the case may be, the Termination Payment
shall be equal to Three Hundred Per Cent (300%) of your then current Base Annual
Salary in the event of termination of your employment pursuant to Section
4(A)(i) or your resignation pursuant to Section 4(A)(ii).

          C.     Limitation on Payment. In no event shall any amounts payable
pursuant to this Section 4 which are deemed to be Parachute Payments (as
hereinafter defined), when added to any other payments made to you or for your
benefit which are deemed to be Parachute Payments, equal or exceed three (3)
times your Base Amount (as hereinafter defined), and any amount payable under
Paragraph B of this Section 4 shall be reduced by the smallest amount necessary
to reduce the aggregate amount of all such payments to one dollar ($1.00) less
than three (3) times such Base Amount.

3

--------------------------------------------------------------------------------




          D.     Other Resignation. You will not be entitled to any payment in
the event of your resignation, except to the extent provided in the foregoing
Section 4(A)(i) and (ii).

          E.     Payor. FLIC may elect to discharge its obligation to make any
or all of the foregoing payments by causing the Bank to do so.

5. NO MITIGATION.


          All payments and benefits to which you are entitled under Section 4
shall be made and provided without offset, deduction or mitigation on account of
income or benefits you may receive from other employment or otherwise.

6. INELIGIBILITY FOR TERMINATION PAYMENT.


          Regardless of whether a Change of Control Event shall have occurred,
you shall not be entitled to any Termination Payment in the event that your
employment is terminated by reason of your death, normal retirement or
disability.

7. DEFINITIONS.


          A.     “Base Amount” shall mean the amount which is deemed to
constitute your “base amount” pursuant to Section 280G of the Internal Revenue
Code of 1986.

          B.      “Change of Control Event” shall mean the occurrence of any one
of the following:

                     (i)      Continuing Outside Directors (as hereinafter
defined) no longer constitute at least two-thirds (2/3) of Outside Directors (as
hereinafter defined) of FLIC;

                     (ii)      There shall be consummated a merger or
consolidation of FLIC, unless at least two-thirds (2/3) of Continuing Outside
Directors are to continue to constitute at least two-thirds (2/3) of Continuing
Directors;

                     (iii)      At least two-thirds (2/3) of Continuing Outside
Directors determine that action taken by stockholders constitutes a Change of
Control Event; or

                     (iv)      The Bank shall cease to be a wholly-owned
subsidiary of FLIC.

          C.      “Continuing Outside Director” shall mean any individual who is
not an employee of FLIC or the Bank and who (i) is a director of FLIC as of the
date hereof, (ii) prior to election as a director is nominated by at least
two-thirds (2/3) of the Continuing Outside Directors, or (iii) following
election as a director is designated a Continuing Outside Director by at least
two-thirds (2/3) of Continuing Outside Directors.

          D.     “Outside Director” shall mean an individual who is not an
employee of FLIC or the Bank who is a director of FLIC.

8. INSURANCE.


          8.1     In the event that you shall cease to be employed by the Bank
under circumstances entitling you to receive a Termination Payment hereunder,
FLIC shall, at no cost to you, continue to cover you under, or provide you with,
family medical and dental coverage subsequent to the date of termination of your
employment. Such coverage shall be continued for a period ending on the date
which is thirty-six (36) months after the termination date and shall be no less
favorable than your medical and dental coverage in effect on such termination
date; provided, however, that if such termination date is subsequent to the
occurrence of a Change of Control Event, the coverage to be provided hereunder
shall be no less favorable than the coverage in effect immediately prior to the
occurrence of such Change of Control Event.

4

--------------------------------------------------------------------------------




          8.2    Notwithstanding the provisions of the foregoing Section 8.1,
the obligation of FLIC to provide the medical and dental coverage described
therein shall cease, as to each such policy and form of coverage, on the date
when another employer makes available to you benefits which are substantially
comparable to those described in such sections, regardless of whether the
benefits made available by such employer require a contribution on your part.

9. DEATH.


          In the event of your death subsequent to termination of your
employment, all payments and benefits due you hereunder shall be paid to your
designated beneficiary or beneficiaries or, if you have not designated a
beneficiary or beneficiaries, to your estate.

10. NON-SOLICITATION; CONFIDENTIALITY.


          10.l    In consideration of the agreement by FLIC to make a
Termination Payment to you under the circumstances described in Section “4”
hereof, and regardless of whether you shall actually become entitled to receive
a Termination Payment, you agree that, for a period of two (2) years after the
termination of your employment by FLIC, you will not (i) on behalf of any
banking organization or lender doing business in New York City or in the
Counties of Nassau or Suffolk, directly or indirectly solicit the business of
any person or entity which shall be a customer of the Bank on the date of such
termination or facilitate or assist in the development of any business
relationship between any such banking organization or lender and any such
customer or (ii) either directly or on behalf of any such banking organization
or lender, employ, retain, or solicit the employment or retention of, any person
who shall be an employee of the Bank on the date of such termination.

          10.2    You agree, without limitation as to time, to keep secret and
retain in confidence all confidential matters of FLIC and the Bank, whether
developed by FLIC, the Bank or you, including, without limitation, “know-how”,
trade secrets, customer lists, pricing policies, and operational methods, and
not to disclose them to anyone outside of FLIC or the Bank except in the course
of performing your duties hereunder or with the express written consent of FLIC.

          10.3    If a court of competent jurisdiction determines that any
covenant contained herein is unreasonable because of its term or territorial
scope, or for any other reason, we agree that such court may reform the
condition of such covenant so that it is reasonable under the circumstances and
this covenant, as reformed, shall be enforceable.

11. MISCELLANEOUS.


          11.1    Legal Expenses. FLIC shall pay all costs and expenses incurred
by you or us, including attorneys’ fees and disbursements (at least monthly in
the case of costs and expenses incurred by you), in connection with any legal
proceedings (including, but not limited to, arbitration), whether or not
instituted by you or us, relating to the interpretation or enforcement of any
provision of this Agreement in connection with the termination of your
employment. FLIC also agrees to pay prejudgment interest on any money judgment
obtained by you as a result of such proceedings, calculated at the prime
interest rate of the Bank as in effect from time to time from the date that
payment should have been made to you hereunder. Notwithstanding the foregoing,
in the event that any legal proceedings referred to above result in a final
non-appealable determination that your employment was terminated because of
gross and substantial dishonesty on your part, FLIC shall have no further
obligation to you under this section and you shall refund to FLIC all amounts
previously paid to you pursuant to this section.

          11.2    Binding Effect; Successors. This Agreement shall be binding
upon, inure to the benefit of and be enforceable by you and us, your heirs and
your and our respective legal representatives, successors and assigns. If FLIC
shall be merged into or consolidated with another entity, the provisions hereof
shall be binding upon and inure to the benefit of the entity surviving such
merger or resulting from such consolidation. We shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of FLIC, by agreement in form
and substance satisfactory to you, to expressly assume and agree to perform
hereunder in the same manner and to the same extent that we would be required to
perform hereunder if no such succession had taken place. The provisions hereof
shall continue to apply to each subsequent merger, consolidation or transfer of
assets of such subsequent employer.

5

--------------------------------------------------------------------------------



          11.3    Notices. Any notices required to be given under this Agreement
shall, unless otherwise agreed to by you and us, be in writing and shall be sent
by certified mail, return receipt requested, to FLIC at 10 Glen Head Road, Glen
Head, New York 11545, Attention: Board of Directors, and to you at the home
address which you have designated in writing; or at such other address as you or
we may designate in writing, respectively.

          11.4    Waiver; Modification. No waiver or modification in whole or in
part of this Agreement, or any term or condition hereof, shall be effective
against any party unless in writing and duly signed by the party sought to be
bound. Any waiver of any breach of any provision hereof or any right or power by
any party on one occasion shall not be construed as a waiver of, or a bar to,
the exercise of such right or power on any other occasion or as a waiver of any
subsequent breach.

          11.5    Separability. Any provision of this Agreement which is
unenforceable or invalid in any respect in any jurisdiction shall be ineffective
in such jurisdiction to the extent that it is unenforceable or invalid without
affecting the remaining provisions hereof, which shall continue in full force
and effect. The enforceability or invalidity of a provision of the Agreement in
one jurisdiction shall not invalidate or render unenforceable such provision in
any other jurisdiction.

          11.6    Controlling Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed therein.

          If this Agreement is satisfactory to you, would you kindly indicate
your acceptance by signing and returning the enclosed copy thereof to the Bank.

Very truly yours,

THE FIRST OF LONG ISLAND CORPORATION


By:  /s/ J. Douglas Maxwell, Jr., Director
        ——————————————————
        J. Douglas Maxwell, Jr., Director


Accepted and agreed to as
of the 3rd day of January, 2005

/s/ Michael N. Vittorio
———————————
MICHAEL N. VITTORIO

6

--------------------------------------------------------------------------------